Citation Nr: 1114271	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment received at UH Conneaut Medical Center from November 22 to 27, 2008.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Medical Administration Service (MAS) of the Department of Veterans Affairs (VA) Medical Center in Erie, Pennsylvania.  


REMAND

The claims folder contains a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Jewish War Veterans.  On review, however, there is no indication that the representative has had the opportunity to review the record or provide argument on the Veteran's behalf with regard to the current appeal.  The May 2009 statement of the case indicates that a copy was not furnished to the Veteran's representative because "no representative had been named."  The Board notes, however, that the front of the duplicate combined health record (CHR) is annotated with "Rep: JWV."  

Pursuant to regulation, an appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2010).  

Accordingly, to ensure full compliance with due process, this case is REMANDED to the MAS of the VA Medical Center in Erie, Pennsylvania, for the following:

The MAS must send the claims folder, to include the duplicate CHR, to the VA Regional Office (RO) in Cleveland, Ohio, so that the representative may have an opportunity to review the record and to provide argument on the Veteran's behalf, to include preparation of a VA Form 646, Statement of Accredited Representative in Appealed Case.  Thereafter, the claims file should be returned to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



